             Case 3:20-cv-01955-MO          Document 1-1 Filed 11/11/20        Page 1 of 8
                                           7/13/2020 10:30 PM
                                               20CV24267



 1

 2

 3

 4                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                              FOR THE COUNTY OF MULTNOMAH

 6   BRYON WEBB, an individual,                     Case No.
 7                         Plaintiff,               COMPLAINT (Discrimination on the Basis
                                                    of Race)
 8          v.
                                                    Prayer: $999,999.00
 9   WALMART, INC., DBA WAL-MART
     STORE #5899, an ARKANSAS                       Filing Fee: $594.00 per ORS 21.160(1)(c)
10   CORPORATION, DANA FRANKLYN, an
     Individual, LAURA RAYE, an individual,         NOT SUBJECT TO MANDATORY
11   RANDY MONROE, an individual,                   ARBITRATION
     VERONICA ISHMAEL aka “BONNIE”, an
12   individual and JOHN DOES 1 – 5, Inclusive.     JURY TRIAL REQUESTED
13                         Defendants.
14          COMES NOW, Plaintiff Bryon Webb, for his complaint against the above-named

15   defendants, and alleges as follows:

16                                                1.

17          At all material times, Plaintiff Bryon Webb was a resident of Multnomah County, Oregon.

18                                                2.

19          At all material times, Defendant Walmart Inc., dba Wal-Mart Store #5899 (“Walmart”)

20   was a corporation regularly conducting business at its Jantzen Beach location in Multnomah

21   County, Oregon. At all times material, Defendant managed and operated the Jantzen Beach

22   Walmart location in Portland, Oregon.

23                                                3.

24          At all material times, Defendants Dana Franklyn, Laura Raye, Randy Monroe, Veronica

25   Ishmael aka “Bonnie”, and John Does 1-5 were employees and agents of Walmart, Inc. working

26   at the Jantzen Beach Walmart Location in Multnomah County, Oregon.

27
                                                                 Janzen Legal Services, LLC
28                                                                    4550 SW Hall Blvd.
                    Page 1 – COMPLAINT
                                                                    Beaverton, Oregon 97005
                                                           Office: 503-520-9900; Fax: 503-648-3604
                                                                                                EXHIBIT A
                                                                                             Page 1 of 8
              Case 3:20-cv-01955-MO           Document 1-1    Filed 11/11/20     Page 2 of 8




 1                                                   4.

 2           Plaintiff is an African American male in a same-sex relationship with Andrew Colton, his

 3   unregistered domestic partner.

 4                                                   5.

 5           On Saturday, November 17th 2018, on or about 7pm, Plaintiff was informed that he was

 6   not allowed to use the break room in the Jantzen Beach Walmart location where his partner

 7   Andrew Colton worked. Other heterosexual co-workers with light skin color and of different

 8   races brought their wives and girlfriends into the break room and were not subjected to a similar

 9   prohibition. Coworkers of other races, skin colors, sex, and sexual orientations were allowed to

10   bring family members into the break room during lunch breaks. Another possible reason for

11   discrimination was that Andrew Colton has white skin color and is Anglo-Saxon, and their

12   relationship is an inter-racial relationship.

13                                                   6.

14           On Monday, November 19th 2018, on or about 12:25 PM, Bryon Webb and Andrew

15   Colton entered the break room like other family members of employees working at Walmart. At

16   approximately 12:32 PM, Bryon Webb was talking on his cell phone and Dana Franklyn and

17   Department Manager Amber Barber had come down the hallway. Dana Franklyn saw Bryon

18   Webb on his cell phone. Dana Franklyn yelled very loudly at Bryon Webb and said “What are
19   you doing up here?” Dana Franklyn then pushed the talk button on her radio and said “Intruder,

20   A.P there is an Intruder up here, get here quick before he gets away”. Department Managers,

21   Jason Smith – Electronics, Whitney (last name unknown)- Apparel Manager, Zack (last name

22   unknown) - Asset Protection, other employees, and other Walmart Agents who had radios came

23   running up to the employee break room area to see what was going on. Everybody who came

24   running up to the break room area reacted like Dana Franklyn had just called “ACTIVE

25   SHOOTER” over the radio. When everybody realized it was just Bryon Webb, they left and

26   went back to work because they knew who Bryon Webb was. However, Bryon Webb was
27
                                                                   Janzen Legal Services, LLC
28                                                                      4550 SW Hall Blvd.
                     Page 2 – COMPLAINT
                                                                      Beaverton, Oregon 97005
                                                             Office: 503-520-9900; Fax: 503-648-3604
                                                                                                  EXHIBIT A
                                                                                               Page 2 of 8
              Case 3:20-cv-01955-MO          Document 1-1        Filed 11/11/20    Page 3 of 8




 1   extremely humiliated, disturbed, and suffered emotional distress and harm to his reputation in the

 2   community as a result of the discriminatory racial profiling by Walmart Manager Dana Franklyn.

 3                                                    7.

 4          Randy Monroe, Veronica Ishmael, and Laura Raye also discriminated against the

 5   Plaintiff when they refused to discipline or reprimand Dana Franklyn, and even refused to

 6   instruct her to apologize, after Plaintiff, acting through Andrew Colton as his agent, filed a global

 7   ethics complaint reporting the discrimination on December 2, 2018. Instead, Defendant Randy

 8   Monroe promoted Dana Franklyn shortly after the incident, and before the investigation into the

 9   racial discrimination was concluded. On information and belief, other unknown agents of

10   Walmart may have also engaged in discrimination towards Bryon Webb, hereinafter referred to

11   as John Does 1-5.

12                                                    8.

13          Plaintiff was damaged in the amount of $999,999.00 in emotional distress damages or an

14   alternative amount to be proven at trial as a result of the discriminatory treatment.

15                       CLAIM 1: DISCRIMINATION UNDER ORS 695A.403

16                                            (All Defendants)

17                                                    9.

18          Plaintiff incorporates and re-alleges paragraphs 1 through 8.
19                                                   10.

20          The Jantzen Beach Walmart location is a place of public accommodation within the

21   meaning of ORS 695A.400. At least part of the motivation for the above described conduct was

22   Bryon Webb’s race, color, sex, or sexual orientation.

23                                                   11.

24          The above described conduct on the part of Defendants violates ORS 695A.403, which

25   prohibits discrimination in places of public accommodation on account of race.

26   ///
27
                                                                     Janzen Legal Services, LLC
28                                                                        4550 SW Hall Blvd.
                    Page 3 – COMPLAINT
                                                                        Beaverton, Oregon 97005
                                                               Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    EXHIBIT A
                                                                                                 Page 3 of 8
             Case 3:20-cv-01955-MO          Document 1-1        Filed 11/11/20     Page 4 of 8




 1                                                   12.

 2          As a result of the above-described discrimination, Bryon Webb suffered, continues to

 3   suffer, and will in the future suffer from embarrassment, frustration, anger, humiliation, a sense

 4   of increase vulnerability, and feelings of racial stigmatization, all to his noneconomic damages

 5   in an amount of $999,999.00 or an alternate amount to be determined by the jury.

 6                                                   13.

 7          Plaintiff seeks his costs and attorney’s fees under ORS 659A.885.

 8                                 CLAIM 2: Breach of 42 U.S.C 1981

 9                                           (All Defendants)

10                                                   14.

11          Plaintiff incorporates and re-alleges paragraphs 1 through 13.

12                                                   15.

13          Defendants had an employment contract with Plaintiff’s partner Andrew Colton. One of

14   the benefits enjoyed by employees under employment contracts with defendant was the right to

15   bring family members into the break room. Plaintiff was a third-party beneficiary of that

16   contract. Defendants discriminated against the Plaintiff directly by depriving his Partner

17   Andrew Colton of the privilege of allowing his partner to enter the break room, and indirectly

18   by discriminating against Andrew Colton on the basis of the fact that he had an African
19   American boyfriend, was in a same-sex relationship, or otherwise discriminated on the base of

20   sex, race, or skin color. The above described conduct was motivated wholly or in part by racial

21   animus and violates 42 U.S.C.§ 1981, which prohibits interference with contractual benefits on

22   account of race.

23                                                   16.

24          As a result of the above-described discrimination, Bryon Webb suffered, continues to

25   suffer, and will in the future suffer from embarrassment, frustration, anger, humiliation, a sense

26   of increase vulnerability, and feelings of racial stigmatization, all to his noneconomic damages
27
                                                                    Janzen Legal Services, LLC
28                                                                       4550 SW Hall Blvd.
                    Page 4 – COMPLAINT
                                                                       Beaverton, Oregon 97005
                                                              Office: 503-520-9900; Fax: 503-648-3604
                                                                                                   EXHIBIT A
                                                                                                  Page 4 of 8
              Case 3:20-cv-01955-MO           Document 1-1        Filed 11/11/20     Page 5 of 8




 1   in an amount of $999,999.00 or an alternate amount to be determined by the jury.

 2                CLAIM 3: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 3                                             (All Defendants)

 4                                                    17.

 5           Plaintiff incorporates and re-alleges paragraphs 1 through 16.

 6                                                    18.

 7           Defendant Dana Franklyn’s actions described above constitute an extraordinary

 8   transgression off the bounds of socially tolerable conduct. The defendant Dana Franklin

 9   intended to inflict severe emotional distress on the plaintiff. The plaintiff did in fact suffer

10   severe emotional distress as described above. The Defendant Dana Franklyn’s actions are the

11   cause of the plaintiff’s severe emotional distress.

12                                                    19.

13           Defendants Laura Raye, Randy Monroe, and John Does 1-5 aided and abetted Defendant

14   Dana Franklyn in her discriminatory conduct or failed to take disciplinary action against her.

15   Instead, Defendant Randy Monroe, knowing about the incident of racial discrimination,

16   intentionally promoted Dana Franklyn, causing additional emotional distress damages to the

17   Plaintiff.

18                                                    20.
19

20           Defendant Walmart, Inc. is vicariously liable for the intentional torts of its agents

21   because Dana Franklyn was acting within the scope of her employment, and it is the type of tort

22   likely to arise from the kind of activity the employee was hired to perform. Furthermore, Dana

23   Franklyn’s acts were within the scope of her employment and were the direct cause of

24   Plaintiff’s injuries.

25                                                    21.

26           As a result of the above-described intentional infliction of emotional distress, Bryon
27
                                                                      Janzen Legal Services, LLC
28                                                                         4550 SW Hall Blvd.
                      Page 5 – COMPLAINT
                                                                         Beaverton, Oregon 97005
                                                                Office: 503-520-9900; Fax: 503-648-3604
                                                                                                     EXHIBIT A
                                                                                                   Page 5 of 8
              Case 3:20-cv-01955-MO           Document 1-1       Filed 11/11/20     Page 6 of 8




 1   Webb suffered, continues to suffer, and will in the future suffer from embarrassment,

 2   frustration, anger, humiliation, a sense of increase vulnerability, and feelings of racial

 3   stigmatization, all to his noneconomic damages in an amount of $999,999.00 or an alternate

 4   amount to be determined by the jury.

 5                                      CLAIM 4: FALSE ARREST

 6                                            (All Defendants)

 7                                                    22.

 8           Plaintiff incorporates and re-alleges paragraphs 1 through 20.

 9                                                    23.

10           The above described racial profiling of the Plaintiff by the defendants was intentional

11   and caused Plaintiff to be detained in such a way that he did not feel free to leave. The Plaintiff

12   was aware of his detention, and the detention was unlawful.

13                                                    24.

14           Defendants Laura Raye, Randy Monroe, and John Does 1-5 aided and abetted Defendant

15   Dana Franklyn in her unlawful detention of the Plaintiff and failed to take disciplinary action

16   against her. Instead, Defendant Randy Monroe, knowing about the incident of unlawful

17   detention, intentionally promoted Dana Franklyn, causing additional emotional distress damages

18   to the Plaintiff.
19                                                    25.

20           Defendant Walmart, Inc. is vicariously liable for the intentional torts of its agents

21   because Dana Franklyn was acting within the scope of her employment, and it is the type of tort

22   likely to arise from the kind of activity the employee was hired to perform. Furthermore, Dana

23   Franklyn’s acts were within the scope of her employment and were the direct cause of

24   Plaintiff’s injuries.

25                                                    26.

26           As a result of the above-described false arrest, Bryon Webb suffered, continues to suffer,
27
                                                                     Janzen Legal Services, LLC
28                                                                        4550 SW Hall Blvd.
                         Page 6 – COMPLAINT
                                                                        Beaverton, Oregon 97005
                                                               Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    EXHIBIT A
                                                                                                  Page 6 of 8
               Case 3:20-cv-01955-MO           Document 1-1       Filed 11/11/20       Page 7 of 8




 1   and will in the future suffer from embarrassment, frustration, anger, humiliation, a sense of

 2   increase vulnerability, and feelings of racial stigmatization, all to his noneconomic damages in

 3   an amount of $999,999.00 or an alternate amount to be determined by the jury.

 4                                                     27.

 5            Plaintiff reserves the right to amend this Complaint at the time of trial to more completely

 6   allege its’ economic losses and/or to conform to proof offered at trial.

 7                                                     28.

 8            Plaintiff is entitled to pre-judgment interest at the legal rate of 9% per annum for their

 9   economically verifiable losses on all the Claims and for Relief from the date of loss to the date

10   of entry of judgment herein.

11                                         PRAYER FOR RELIEF

12            WHEREFORE, Plaintiff Bryon Webb prays for a judgment in his favor and against

13   Defendants as follows:

14      1. Plaintiff’s FIRST Claim for Relief, for the sum of $999,999.00 or an alternative

15   amount to be proven at trial;

16      2. Plaintiff’s SECOND Claim for Relief, for the sum of $999,999.00 or an alternative

17   amount to be proven at trial;

18      3. Plaintiff’s THIRD Claim for Relief, for the sum of $999,999.00 or an alternative
19   amount to be proven at trial, and her reasonable attorney fees, costs and disbursements

20   incurred herein;

21      4. Plaintiff’s FOURTH Claim for Relief, for the sum of $999,999.00 or an alternative

22   amount to be proven at trial;

23      5. Plaintiff seeks a total of $999,999.00 in damages against all defendants, or an

24   alternative amount to be proven at trial, under the alternative theories of recovery outlined

25   above.

26            In addition to the relief stated above, Plaintiff seeks the following:
27
                                                                       Janzen Legal Services, LLC
28                                                                          4550 SW Hall Blvd.
                      Page 7 – COMPLAINT
                                                                          Beaverton, Oregon 97005
                                                                 Office: 503-520-9900; Fax: 503-648-3604
                                                                                                      EXHIBIT A
                                                                                                     Page 7 of 8
             Case 3:20-cv-01955-MO         Document 1-1      Filed 11/11/20       Page 8 of 8




 1      1. Plaintiff’s reasonable attorney fees, costs and disbursements incurred herein;

 2      2. Payment of all expenses for psychological counselors caused by the emotional distress.

 3      3. Pre-judgment interest pursuant to ORS 82.010(1)(a) and post-judgment interest pursuant

 4   to ORS 82.010(2).

 5      4. Such other and further relief as the Court deems just and equitable.

 6         Dated this 13th day of July, 2020.
                                                 JANZEN LEGAL SERVICES, LLC
 7

 8                                               By /s/ Paul Janzen
                                                 Paul Janzen, OSB No. 176240
 9                                               paul@ruggedlaw.com
                                                 Caroline Janzen, OSB No. 176233
10                                               caroline@ruggedlaw.com
                                                 Attorneys for the Plaintiff
11

12                                               Trial Attorneys: Paul Janzen and Caroline Janzen

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                                  Janzen Legal Services, LLC
28                                                                     4550 SW Hall Blvd.
                   Page 8 – COMPLAINT
                                                                     Beaverton, Oregon 97005
                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                 EXHIBIT A
                                                                                                Page 8 of 8
